MEMORANDUM **
Because petitioner hasn’t shown good cause for his “failure to inquire as to the status of his” court date, he can’t demonstrate “reasonable cause” — let alone “exceptional circumstances” — in support of his motion to reopen. Hernandez-Vivas v. I.N.S., 23 F.3d 1557, 1560 (9th Cir.1994); Valencia-Fragoso v. I.N.S., 321 F.3d 1204, 1205-06 (9th Cir.2003). Under either standard, the BIA did not abuse its discretion in denying petitioner’s motion. See Hernandez-Vivas, 23 F.3d at 1560.
DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.